DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/09/2021 has been entered. Claims 1-7, 9-17, and 19-20 are currently pending. Applicant’s amendments to the claims and drawings have overcome the drawing objections, claim objections, and the 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 05/11/2021.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 08/09/2021, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Schultheiss (US 2012/0019423), Goo et al. (CN 107046183), Vollmer et al. (US 2020/0227827), Rogers (US 2020/0099127), Chen et al. (US 2019/0363456), George et al. (US 2019/0221939), Kim et al. (US 2019/0051989), and the other cited references are all cited as teaching some elements of the claimed invention including a substrate, an array antenna, a main body, a lens array, a grounding plate, and a high-impedance surface layer.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845